DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a Final Rejection on the merits of this application. Claims 1-20 are rejected and currently pending, as discussed below.

Response to Arguments
Applicant’s amendments to Claims 7 and 17 are acknowledged. The objections to the claims are hereby withdrawn.
Applicant’s arguments regarding the 35 U.S.C. 101 rejections have been fully considered but are not persuasive.
The limitation of “receiving a communication from a second vehicle at a receiver associated with a first vehicle”, while not reciting a mental process, is not significant enough to integrate the abstract idea into a practical application. This limitation is no more than mere necessary data gathering to perform the abstract idea. Every possible implementation of the mental process limitations requires receiving information regarding movement of the second vehicle. This limitation does not impose any meaningful limitations on practicing the abstract idea.
The steps of “identify a sensor indication of movement of a first vehicle that corresponds to a feature of a movement of a second vehicle” and “exclude the identified sensor indication from information used by a processor to determine movement of the first vehicle”, under broadest reasonable interpretation, still recite a mental process. While Applicant’s intended implementation of the claims may be impossible to perform in the human mind, the claim language does not reflect that. These steps are recited at such a high level of generality that they can be practically performed in the human mind.
The processor, while having structure, is not sufficient to integrate the abstract idea into a practical application. Examiner notes that the Ex Parte Wheat  is directed to determining the structure of a controller in the context of 35 U.S.C. 102/103 rejections, not in the determination of a whether a controller amounts to a particular machine. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine, see MPEP 22106.05(b). 
When looking at the claims as a whole, the improvement of “avoiding sensor indications that correspond to vehicle movement caused by an unusual or temporary environmental condition from introducing noise into determinations regarding vehicle movement” is not sufficient to integrate the abstract idea into a practical application. The judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception. See MPEP § 2106.05(a).
Applicant’s arguments regarding the 35 U.S.C. 103 rejections have been fully considered but are not persuasive.
Regarding Liu, Applicant’s arguments about the limitation of "A method of processing information regarding movement of a first vehicle based on information regarding movement of at least one second vehicle" rely on language solely recited in preamble recitations in Claim 1. When reading the preamble in the context of the entire claim, the recitation "A method of processing information regarding movement of a first vehicle based on information regarding movement of at least one second vehicle" is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding Liu, Kelkar, and Silver, Applicant’s arguments are not found persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Liu teaches identifying a sensor indication and excluding the identified sensor indication from information used to determine movement of the first vehicle, as discussed below.
Kelkar teaches receiving a communication from the second vehicle at a receiver associated with the first vehicle, the received communication including information regarding movement of the second vehicle, determining that the movement of the second vehicle corresponds to movement of the first vehicle, and identifying an environmental condition that affects the movement of the second vehicle, as discussed below.
Silver teaches observing the movement of a second vehicle, using the observation to determine that an environmental condition is affecting the second vehicle and will affect the first vehicle, and in response to the determination, filtering out spurious sensor signals from the first vehicle’s sensor data (see at least [0008] and discussion below). 
One having ordinary skill in the art would look at Liu, Kelkar, and Silver and would have found it obvious the combine the references to result in the limitations of Applicant’s independent claims. Liu provides excluding a sensor indication from a sensor on a first vehicle. Kelkar teaches receiving information regarding movement of a second vehicle in order to provide better path planning for the first vehicle. Silver teaches using the movement of a second vehicle to filter sensor data to determine movement of the first vehicle in order to safely navigate vehicles in adverse environmental conditions. One looking at Liu, Kelkar, and Silver would be motivated to combine the three to result in Applicant’s argued limitation of “use information regarding movement of a second vehicle to exclude a sensor indication from a sensor on a first vehicle from information used to determine movement of the first vehicle”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because they are directed to a judicial exception without significantly more.
Regarding Independent Claim 1: 
Step 1: Claim 1 is a method claim that recites a receiver and a processor that in combination perform the steps of receiving a communication, determining that the movement of the second vehicle corresponds to movement of the first vehicle, identifying at least one feature of the movement of the second vehicle, identifying a sensor indication of movement of the first vehicle, and excluding the identified sensor indication. Thus, the claim is directed to a statutory category.
Step 2A Prong 1: Claim 1 recites the steps of determining, identifying, identifying, and excluding. These limitations recite an abstract idea which is directed to a mental process, as they are claimed at a high enough level of generality to be practically performed in the human mind.
Step 2A Prong 2: Claim 1 recites the additional limitations of a receiver and a processor, along with the additional step of receiving a communication. The receiver and the processor are claimed as generic computer components performing the abstract idea. These limitations amount to no more than mere generic hardware necessary to perform the claimed invention. The step of receiving a communication is considered insignificant extra-solution activity, as it is no more than mere necessary data gathering and outputting in order to perform the abstract idea. Therefore, this limitation does not integrate the abstract idea into a practical application as it does not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The limitations of Claim 1, when viewed individually and in combination, do not integrate the abstract idea into a practical application. The same analysis applies here as discussed above in Step 2A Prong 2. Therefore, independent Claim 1 is ineligible.
Regarding Dependent Claims 2-10:
Step 1: Claims 2-10 depend from Claim 1 and recite the additional steps of determining that the first vehicle is following the second vehicle (Claim 2), determining a location of the second vehicle (Claim 3), determining that a location of the first vehicle is similar to the determined location of the second vehicle at each of a plurality of subsequent times (Claim 3), determining that a heading direction of the first vehicle is similar to a heading direction of the second vehicle (Claim 3), predictively discriminating the identified sensor indication (Claim 5), determining that the first vehicle is within a preselected range (Claim 6), determining that a heading direction of the first vehicle is similar to a heading direction of the second vehicle (Claim 6), determining that the environmental condition affects movement of the second vehicle and movement of the first vehicle in a similar manner (Claim 6), determining that a condition of at least a portion of the first vehicle causes a type of movement (Claim 9), excluding a sensor indication (Claim 9), and using an inertial measurement unit and a dead reckoning technique (Claim 10). Thus, the claims are directed to a statutory category.
Step 2A Prong 1: The claims recite the steps of determining, determining, determining, determining, predictively discriminating, determining, determining, determining, determining, excluding, and using a dead reckoning technique. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: The claims recite the additional step of using an inertial measurement unit. This step is considered insignificant extra-solution activity as it is no more than generic hardware necessary to perform the abstract idea. The IMU is recited at such a high level of generality that it is not integral to the use of the abstract idea. Accordingly, this limitation does not integrate the abstract idea into a practical application as it does not provide any meaningful limitations of practicing the abstract idea.
Step 2B: The limitations of Claims 2-10, when viewed individually and in combination, do not integrate the abstract idea into a practical application. The same analysis applies here as discussed above in Step 2A Prong 2. Therefore, Claims 1-10 is ineligible.

Regarding Independent Claim 11: 
Step 1: Claim 11 is a system claim that recites a receiver, a sensor, and a processor configured to perform the steps of receiving a communication, providing an indication of movement of the first vehicle, determining that the movement of the second vehicle corresponds to movement of the first vehicle, identifying at least one feature of the movement of the second vehicle, identifying a sensor indication of movement of the first vehicle, and excluding the identified sensor indication. Thus, the claim is directed to a statutory category.
Step 2A Prong 1: Claim 11 recites the steps of determining, identifying, identifying, and excluding. These limitations recite an subtract idea which is directed to a mental process.
Step 2A Prong 2: Claim 11 recites the additional steps of receiving a communication and providing an indication of movement. These steps are considered insignificant extra-solution activity, as they are no more than mere necessary data gathering and outputting in order to perform the abstract idea. Claim 11 also recites a receiver, sensor, and a processor. These limitations, recited as generic computer components, are considered insignificant extra-solution activity, as they are no more than mere necessary generic hardware necessary to perform the abstract idea. Therefore, these limitations do not integrate the abstract idea into a practical application as it does not provide any meaningful limitations on practicing the abstract idea.
Step 2B: The limitations of Claim 11, when viewed individually and in combination, do not integrate the abstract idea into a practical application. The same analysis applies here as discussed above in Step 2A Prong 2. Therefore, independent Claim 11 is ineligible.
Regarding Dependent Claims 12-20:
Step 1: Claims 12-20 depend from Claim 1 and recite the additional steps of determining that the first vehicle is following the second vehicle (Claim 12), determining a location of the second vehicle (Claim 13), determining that a location of the first vehicle is similar to the determined location of the second vehicle at each of a plurality of subsequent times (Claim 13), determining that a heading direction of the first vehicle is similar to a heading direction of the second vehicle (Claim 13), predictively discriminating the identified sensor indication (Claim 15), determining that the first vehicle is within a preselected range (Claim 16), determining that a heading direction of the first vehicle is similar to a heading direction of the second vehicle (Claim 16), determining that the environmental condition affects movement of the second vehicle and movement of the first vehicle in a similar manner (Claim 16), determining that a condition of at least a portion of the first vehicle causes a type of movement (Claim 19), excluding a sensor indication (Claim 19), and using an inertial measurement unit and a dead reckoning technique (Claim 20). Thus, the claims are directed to a statutory category.
Step 2A Prong 1: The claims recite the steps of determining, determining, determining, determining, predictively discriminating, determining, determining, determining, determining, excluding, and using a dead reckoning technique. These claims recite an abstract idea which is directed to a mental process.
Step 2A Prong 2: The claims recite the additional step of using an inertial measurement unit. This step is considered insignificant extra-solution activity as it is no more than generic hardware necessary to perform the abstract idea. The IMU is recited at such a high level of generality that it is not integral to the use of the abstract idea. Accordingly, this limitation does not integrate the abstract idea into a practical application as it does not provide any meaningful limitations of practicing the abstract idea.
Step 2B: The limitations of Claims 12-20, when viewed individually and in combination, do not integrate the abstract idea into a practical application. The same analysis applies here as discussed above in Step 2A Prong 2. Therefore, Claims 11-20 is ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-2, 4-5, 9-12, 14-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 11187793 B1, filed 03/04/2019, hereinafter "Liu", in view of US 20200042013 A1, filed 07/31/2018, hereinafter "Kelkar", and in view of US 20200192403 A1, filed 12/12/2018, hereinafter "Silver".

Regarding Claim 1, Liu teaches:
A method of processing information regarding movement of a first vehicle based on information regarding movement of at least one second vehicle, the method comprising: (see at least figures 2-5)
and using a processor for (see at least figure 1, controller of the vehicle)
and excluding the identified sensor indication from information used to determine movement of the first vehicle. (see at least column 18, lines 30-67, section 10.2.3. “IMU Latency Variance”, wherein when the IMU sensor is determined to have reduced confidence, or when a condition affects the sensor, the IMU sensor indication is selectively discarded or deprioritized from current position estimation, and see at least figure 1, steps S140/150 and S134, wherein the IMU sensor is one of the sensors used in path planning)
Liu remains silent on:
receiving a communication from the second vehicle at a receiver associated with the first vehicle, the received communication including information regarding movement of the second vehicle; 
determining that the movement of the second vehicle corresponds to movement of the first vehicle; 
identifying at least one feature of the movement of the second vehicle that indicates an environmental condition that affects the movement of the second vehicle; 
identifying a sensor indication of movement of the first vehicle that corresponds to the feature of the movement of the second vehicle; 
Kelkar teaches:
receiving a communication from the second vehicle at a receiver associated with the first vehicle, (see at least figure 4, subordinate communications module 420 which receives communications from the principal vehicle 402)
the received communication including information regarding movement of the second vehicle; (see at least [0085] and figures 3-4, wherein the principle vehicle 402 (second vehicle) broadcasts a message, or communication, to the subordinate vehicle 404 (first vehicle), and see at least [0086], wherein the broadcast message includes the current location of the second vehicle, and see at least [0091], wherein the broadcast message includes the planned route, or future movements, of the second vehicle)
determining that the movement of the second vehicle corresponds to movement of the first vehicle; (see at least [0097], wherein it is determined that the principal, or second, vehicle and the subordinate, or first, vehicle have corresponding routes, or corresponding movements)
identifying at least one environmental condition that affects the movement of the second vehicle; (see at least [0191]-[0192], wherein an obstacle including weather and terrain conditions is identified)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the method of Liu with Kelkar’s technique of receiving a communication from a second vehicle, determining that the movement of the second vehicle corresponds to movement of the first vehicle, and identifying an environmental condition. It would have been obvious to modify because doing so allows autonomous vehicles to use data collected from sensors of both the own vehicle and another vehicle in decision making, allowing for enhance autonomy, as recognized by Kelkar (see at least [0027]-[0028]).
Silver teaches:
identifying at least one feature of the movement of the second vehicle that indicates an environmental condition that affects the movement of the second vehicle; (see at least [0090], [0092], and [0102], wherein the other vehicle’s (second vehicle’s) movement is used to identify an environmental condition that affects movement of the second vehicle, such as slipping or skidding movements)
identifying a sensor indication of movement of the first vehicle that corresponds to the feature of the movement of the second vehicle; (see at least [0099] and figures 14A-B, wherein when the second vehicle is identified as being affected by an external condition (snow), a sensor indication of the first vehicle 100 as it drives over the same snow is identified, and see at least [0102]-[0103], wherein the identified sensor indication (deceleration reporting 0 m/s while the vehicle’s wheels are locked and the vehicle is skidding) is excluded from pose calculations)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Liu and Kelkar with Silver’s technique of identifying a feature of movement of the second vehicle, and identifying a sensor indication of movement of the first vehicle. It would have been obvious to modify because doing so allows vehicle systems to detect and respond to a wide variety of adverse weather conditions, as recognized by Silver (see at least [0039]).

Regarding Claim 2, Liu, Kelkar, and Silver in combination disclose all of the limitations of Claim 1 as discussed above, and Liu remains silent on:
wherein determining that the movement of the second vehicle corresponds to movement of the first vehicle includes determining that the first vehicle is following the second vehicle.
Silver teaches: 
wherein determining that the movement of the second vehicle corresponds to movement of the first vehicle includes determining that the first vehicle is following the second vehicle. (see at least [0015] and figures 14A-14B, wherein it is determined that the other, second vehicle (first vehicle in Silver) is being followed by the own, first vehicle (second vehicle in Silver), and the following vehicle uses movement information of the leading vehicle to observe roadway conditions)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Liu, Kelkar, and Silver with Silver’s technique of using movement information from a second vehicle that the first vehicle is following. It would have been obvious to modify because doing so allows vehicle systems to detect and respond to a wide variety of adverse weather conditions, as recognized by Silver (see at least [0039]).

Regarding Claim 4, Liu, Kelkar, and Silver in combination disclose all of the limitations of Claim 2 as discussed above, and Liu remains silent on:
wherein the environmental condition comprises a condition of a road surface upon which the vehicles are travelling.
Silver teaches:
wherein the environmental condition comprises a condition of a road surface upon which the vehicles are travelling. (see at least [0095] and [0099] and figures 13 and 14A-B, wherein the environmental condition is the presence of snow on the road surface, potholes, puddles, construction, ice, rain, or road resurfacing)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Liu, Kelkar, and Silver with Silver’s technique of detecting a road surface condition. It would have been obvious to modify because doing so allows vehicle systems to detect and respond to a wide variety of adverse weather conditions, as recognized by Silver (see at least [0039]).

Regarding Claim 5, Liu, Kelkar, and Silver in combination disclose all of the limitations of Claim 2 as discussed above, and Liu remains silent on:
wherein excluding the identified sensor indication comprises predictively discriminating the identified sensor indication from other sensor indications corresponding to other aspects of movement of the first vehicle. (see at least column 9, lines 30-67, section 10.2.3. “IMU Latency Variance”, wherein when the IMU sensor is determined to have reduced confidence, or when a condition affects the sensor, the IMU sensor indication is deprioritized within a certain time period of IMU variance, or predictively discriminated, from current position estimation, and the LIDAR and wheel sensor indications are prioritized for use in controlling movement of the autonomous vehicle)

Regarding Claim 9, Liu, Kelkar, and Silver in combination disclose all of the limitations of Claim 1 as discussed above, and Liu remains silent on:
and excluding a sensor indication of the type of movement from information used to determine movement of the first vehicle. (see at least column 9, lines 30-67, section 10.2.3. “IMU Latency Variance”, wherein when the IMU sensor is determined to have reduced confidence, or when a condition affects the sensor, the IMU sensor indication is selectively discarded or deprioritized from current position estimation, and see at least figure 1, steps S140/150 and S134, wherein the IMU sensor is one of the sensors used in path planning)
Liu remains silent on:
determining that a condition of at least a portion of the first vehicle causes a type of movement that is different from an intended movement of the first vehicle, (However, Liu does teach determining that a condition of at least a portion of the first vehicle causes a difference in intended and actual sensor values, see at least column 9, lines 30-67, section 10.2.3. “IMU Latency Variance”, wherein the IMU variance is caused by an IMU sensor malfunction)
Silver teaches:
determining that a condition causes a type of movement that is different from an intended movement of the first vehicle, (see at least [0121] and figure 17, wherein the intended pose and the actual pose are compared, and a condition is determined to be the cause of the difference between the actual movement and the intended movement of the vehicle)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Liu, Kelkar, and Silver with Silver’s technique of identifying differences in the actual and intended movement of the first vehicle. It would have been obvious to modify because doing so allows vehicle systems to detect and respond to a wide variety of adverse weather conditions, as recognized by Silver (see at least [0039]).

Regarding Claim 10, Liu, Kelkar, and Silver in combination disclose all of the limitations of Claim 1 as discussed above, and Liu remains silent on:
comprising using an inertial measurement unit and a dead reckoning technique to determine movement of the first vehicle. (see at least column 9, lines 30-67, section 10.2.3. “IMU Latency Variance”, wherein when the IMU sensor is determined to have reduced confidence, or when a condition affects the sensor, the IMU sensor indication is selectively discarded or deprioritized from current position estimation, and see at least column 12, lines 6-19, section 9.1 “IMU and Wheel Sensor Data”, wherein the IMU sensor is one of the sensors used in dead reckoning to determine movement of the first vehicle)

Regarding Claim 11, Liu teaches:
A system for determining movement of a first vehicle based on information regarding movement of at least one second vehicle, the system comprising: (see at least figure 1)
a sensor that is configured to provide an indication of movement of the first vehicle; (see at least column 1, lines 47-59, and figure 1, step S110, IMU sensor which provides an indication of movement of the first vehicle)
and a processor; (see at least figure 1, controller of the vehicle)
and exclude the identified sensor indication from information used to determine movement of the first vehicle. (see at least column 9, lines 30-67, section 10.2.3. “IMU Latency Variance”, wherein when the IMU sensor is determined to have reduced confidence, or when a condition affects the sensor, the IMU sensor indication is selectively discarded or deprioritized from current position estimation, and see at least figure 1, steps S140/150 and S134, wherein the IMU sensor is one of the sensors used in path planning)
Liu remains silent on:
a receiver configured to receive a communication from the second vehicle, the received communication including information regarding movement of the second vehicle;
and a processor configured to determine that the movement of the second vehicle corresponds to movement of the first vehicle;
identify at least one feature of the movement of the second vehicle that indicates an environmental condition that affects the movement of the second vehicle; 
identify a sensor indication of movement of the first vehicle that corresponds to the feature of the movement of the second vehicle; 
Kelkar teaches:
a receiver configured to receive a communication from the second vehicle (see at least figure 4, subordinate communications module 420 which receives communications from the principal vehicle 402)
the received communication including information regarding movement of the second vehicle; (see at least [0085] and figures 3-4, wherein the principle vehicle 402 (second vehicle) broadcasts a message, or communication, to the subordinate vehicle 404 (first vehicle), and see at least [0086], wherein the broadcast message includes the current location of the second vehicle, and see at least [0091], wherein the broadcast message includes the planned route, or future movements, of the second vehicle)
and a processor configured to determine that the movement of the second vehicle corresponds to movement of the first vehicle; (see at least [0097], wherein it is determined that the principal, or second, vehicle and the subordinate, or first, vehicle have corresponding routes, or corresponding movements)
identify at least one environmental condition that affects the movement of the second vehicle; (see at least [0191]-[0192], wherein an obstacle including weather and terrain conditions is identified)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to modify the system of Liu with Kelkar’s technique of receiving a communication from a second vehicle, determining that the movement of the second vehicle corresponds to movement of the first vehicle, and identifying an environmental condition. It would have been obvious to modify because doing so allows autonomous vehicles to use data collected from sensors of both the own vehicle and another vehicle in decision making, allowing for enhance autonomy, as recognized by Kelkar (see at least [0027]-[0028]).
Silver teaches:
identify at least one feature of the movement of the second vehicle that indicates an environmental condition that affects the movement of the second vehicle; (see at least [0090], [0092], and [0102], wherein the other vehicle’s (second vehicle’s) movement is used to identify an environmental condition that affects movement of the second vehicle, such as slipping or skidding movements)
identify a sensor indication of movement of the first vehicle that corresponds to the feature of the movement of the second vehicle; (see at least [0099] and figures 14A-B, wherein when the second vehicle is identified as being affected by an external condition (snow), a sensor indication of the first vehicle 100 as it drives over the same snow is identified, and see at least [0102]-[0103], wherein the identified sensor indication (deceleration reporting 0 m/s while the vehicle’s wheels are locked and the vehicle is skidding) is excluded from pose calculations)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Liu and Kelkar with Silver’s technique of identifying a feature of movement of the second vehicle, and identifying a sensor indication of movement of the first vehicle. It would have been obvious to modify because doing so allows vehicle systems to detect and respond to a wide variety of adverse weather conditions, as recognized by Silver (see at least [0039]).

Regarding Claim 12, Liu, Kelkar, and Silver in combination disclose all of the limitations of Claim 11 as discussed above, and Liu remains silent on:
wherein the processor is configured to determine that the movement of the second vehicle corresponds to movement of the first vehicle by determining that the first vehicle is following the second vehicle.
Silver teaches: 
wherein the processor is configured to determine that the movement of the second vehicle corresponds to movement of the first vehicle by determining that the first vehicle is following the second vehicle. (see at least [0015] and figures 14A-14B, wherein it is determined that the other, second vehicle (first vehicle in Silver) is being followed by the own, first vehicle (second vehicle in Silver), and the following vehicle uses movement information of the leading vehicle to observe roadway conditions)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Liu, Kelkar, and Silver with Silver’s technique of using movement information from a second vehicle that the first vehicle is following. It would have been obvious to modify because doing so allows vehicle systems to detect and respond to a wide variety of adverse weather conditions, as recognized by Silver (see at least [0039]).

Regarding Claim 14, Liu, Kelkar, and Silver in combination disclose all of the limitations of Claim 12 as discussed above, and Liu remains silent on:
wherein the environmental condition comprises a condition of a road surface upon which the vehicles are travelling.
Silver teaches:
wherein the environmental condition comprises a condition of a road surface upon which the vehicles are travelling. (see at least [0095] and [0099] and figures 13 and 14A-B, wherein the environmental condition is the presence of snow on the road surface, potholes, puddles, construction, ice, rain, or road resurfacing)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Liu, Kelkar, and Silver with Silver’s technique of detecting a road surface condition. It would have been obvious to modify because doing so allows vehicle systems to detect and respond to a wide variety of adverse weather conditions, as recognized by Silver (see at least [0039]).

Regarding Claim 15, Liu, Kelkar, and Silver in combination disclose all of the limitations of Claim 12 as discussed above, and Liu remains silent on:
wherein the processor is configured to exclude the identified sensor indication by predictively discriminating the identified sensor indication from other sensor indications corresponding to other aspects of movement of the first vehicle. (see at least column 9, lines 30-67, section 10.2.3. “IMU Latency Variance”, wherein when the IMU sensor is determined to have reduced confidence, or when a condition affects the sensor, the IMU sensor indication is deprioritized within a certain time period of IMU variance, or predictively discriminated, from current position estimation, and the LIDAR and wheel sensor indications are prioritized for use in controlling movement of the autonomous vehicle)

Regarding Claim 19, Liu, Kelkar, and Silver in combination disclose all of the limitations of Claim 11 as discussed above, and Liu remains silent on:
and exclude a sensor indication of the type of movement from information used to determine movement of the first vehicle. (see at least column 9, lines 30-67, section 10.2.3. “IMU Latency Variance”, wherein when the IMU sensor is determined to have reduced confidence, or when a condition affects the sensor, the IMU sensor indication is selectively discarded or deprioritized from current position estimation, and see at least figure 1, steps S140/150 and S134, wherein the IMU sensor is one of the sensors used in path planning)
Liu remains silent on:
determine that a condition of at least a portion of the first vehicle causes a type of movement that is different from an intended movement of the first vehicle, (However, Liu does teach determining that a condition of at least a portion of the first vehicle causes a difference in intended and actual sensor values, see at least column 9, lines 30-67, section 10.2.3. “IMU Latency Variance”, wherein the IMU variance is caused by an IMU sensor malfunction)
Silver teaches:
determine that a condition causes a type of movement that is different from an intended movement of the first vehicle, (see at least [0121] and figure 17, wherein the intended pose and the actual pose are compared, and a condition is determined to be the cause of the difference between the actual movement and the intended movement of the vehicle)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Liu, Kelkar, and Silver with Silver’s technique of identifying differences in the actual and intended movement of the first vehicle. It would have been obvious to modify because doing so allows vehicle systems to detect and respond to a wide variety of adverse weather conditions, as recognized by Silver (see at least [0039]).

Regarding Claim 20, Liu, Kelkar, and Silver in combination disclose all of the limitations of Claim 11 as discussed above, and Liu remains silent on:
wherein the sensor is part of an inertial measurement unit, and the processor is configured to use a dead reckoning technique to determine movement of the first vehicle. (see at least column 9, lines 30-67, section 10.2.3. “IMU Latency Variance”, wherein when the IMU sensor is determined to have reduced confidence, or when a condition affects the sensor, the IMU sensor indication is selectively discarded or deprioritized from current position estimation, and see at least column 12, lines 6-19, section 9.1 “IMU and Wheel Sensor Data”, wherein the IMU sensor is one of the sensors used in dead reckoning to determine movement of the first vehicle)

Claims 3, 6, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Kelkar, and Silver as applied to claims above, and further in view of US 20180240335 A1, filed 02/17/2017, hereinafter "Dong".

Regarding Claim 3, Liu, Kelkar, and Silver in combination disclose all of the limitations of Claim 2 as discussed above, and Liu remains silent on:
wherein determining that the first vehicle is following the second vehicle includes: determining a location of the second vehicle at each of a plurality of times; 
determining that a location of the first vehicle is similar to the determined location of the second vehicle at each of a plurality of subsequent times; 
and determining that a heading direction of the first vehicle is similar to a heading direction of the second vehicle.
Dong teaches:
wherein determining that the first vehicle is following the second vehicle includes: determining a location of the second vehicle at each of a plurality of times; (see at least [0022], wherein a vehicle heading sequence of a second vehicle is determined, and see at least figure 7, wherein the vehicle heading sequence includes a location and heading direction of a vehicle at each of a plurality of times)
determining that a location of the first vehicle is similar to the determined location of the second vehicle at each of a plurality of subsequent times; (see at least [0022] and [0045]-[0046], wherein it is determined if the location sequence of the first vehicle and the second vehicle are similar)
and determining that a heading direction of the first vehicle is similar to a heading direction of the second vehicle. (see at least [0022], wherein it is determined if the heading direction sequence of the first vehicle and the second vehicle are similar)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Liu, Kelkar, and Silver with Dong’s technique of determining that a location and heading direction of the first vehicle and second vehicle are similar. It would have been obvious to modify because doing so allows for vehicles to avoid sensor errors in detecting road or traffic conditions, as recognized by Dong (see at least [0002]-[0003]).

Regarding Claim 6, Liu, Kelkar, and Silver in combination disclose all of the limitations of Claim 1 as discussed above, and Liu remains silent on:
wherein determining that the movement of the second vehicle corresponds to movement of the first vehicle includes: determining that the first vehicle and the second vehicle are travelling along a similar path by determining that the first vehicle is within a preselected range of the second vehicle, 
determining that a heading direction of the first vehicle is similar to a heading direction of the second vehicle, 
and determining that the environmental condition affects movement of the second vehicle and movement of the first vehicle in a similar manner.
Silver teaches:
and determining that the environmental condition affects movement of the second vehicle and movement of the first vehicle in a similar manner. (see at least [0099] and figures 14A-B, wherein when the second vehicle is identified as being affected by an external condition (snow), a sensor indication of the first vehicle 100 as it drives over the same snow is identified and compared)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Liu, Kelkar, and Silver with Silver’s technique of determining that the environmental condition affects the second and first vehicle similarly. It would have been obvious to modify because doing so allows vehicle systems to detect and respond to a wide variety of adverse weather conditions, as recognized by Silver (see at least [0039]).
Dong teaches:
determining that the first vehicle and the second vehicle are travelling along a similar path by determining that the first vehicle is within a preselected range of the second vehicle, (see at least [0022] and [0045]-[0046], wherein it is determined if the location sequence of the first vehicle and the second vehicle are similar by determining that they are within 50 meters, or which a preselected range)
determining that a heading direction of the first vehicle is similar to a heading direction of the second vehicle, (see at least [0022], wherein it is determined if the heading direction sequence of the first vehicle and the second vehicle are similar)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Liu, Kelkar, and Silver with Dong’s technique of determining that a location and heading direction of the first vehicle and second vehicle are similar. It would have been obvious to modify because doing so allows for vehicles to avoid sensor errors in detecting road or traffic conditions, as recognized by Dong (see at least [0002]-[0003]).

Regarding Claim 13, Liu, Kelkar, and Silver in combination disclose all of the limitations of Claim 12 as discussed above, and Liu remains silent on:
wherein the processor is configured for determining that the first vehicle is following the second vehicle by: determining a location of the second vehicle at each of a plurality of times; 
determining that a location of the first vehicle is similar to the determined location of the second vehicle at each of a plurality of subsequent times; 
and determining that a heading direction of the first vehicle is similar to a heading direction of the second vehicle.
Dong teaches:
wherein the processor is configured for determining that the first vehicle is following the second vehicle by: determining a location of the second vehicle at each of a plurality of times; 
see at least [0022], wherein a vehicle heading sequence of a second vehicle is determined, and see at least figure 7, wherein the vehicle heading sequence includes a location and heading direction of a vehicle at each of a plurality of times)
determining that a location of the first vehicle is similar to the determined location of the second vehicle at each of a plurality of subsequent times; (see at least [0022] and [0045]-[0046], wherein it is determined if the location sequence of the first vehicle and the second vehicle are similar)
and determining that a heading direction of the first vehicle is similar to a heading direction of the second vehicle. (see at least [0022], wherein it is determined if the heading direction sequence of the first vehicle and the second vehicle are similar)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Liu, Kelkar, and Silver with Dong’s technique of determining that a location and heading direction of the first vehicle and second vehicle are similar. It would have been obvious to modify because doing so allows for vehicles to avoid sensor errors in detecting road or traffic conditions, as recognized by Dong (see at least [0002]-[0003]).

Regarding Claim 16, Liu, Kelkar, and Silver in combination disclose all of the limitations of Claim 11 as discussed above, and Liu remains silent on:
wherein the processor is configured to determine that the movement of the second vehicle corresponds to movement of the first vehicle when the first vehicle and the second vehicle are travelling along a similar path by determining that the first vehicle is within a preselected range of the second vehicle, 
determining that a heading direction of the first vehicle is similar to a heading direction of the second vehicle, 
and determining that the environmental condition affects movement of the second vehicle and movement of the first vehicle in a similar manner.
Silver teaches:
and determining that the environmental condition affects movement of the second vehicle and movement of the first vehicle in a similar manner. (see at least [0099] and figures 14A-B, wherein when the second vehicle is identified as being affected by an external condition (snow), a sensor indication of the first vehicle 100 as it drives over the same snow is identified and compared)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Liu, Kelkar, and Silver with Silver’s technique of determining that the environmental condition affects the second and first vehicle similarly. It would have been obvious to modify because doing so allows vehicle systems to detect and respond to a wide variety of adverse weather conditions, as recognized by Silver (see at least [0039]).
Dong teaches:
determining that the first vehicle and the second vehicle are travelling along a similar path by determining that the first vehicle is within a preselected range of the second vehicle, (see at least [0022] and [0045]-[0046], wherein it is determined if the location sequence of the first vehicle and the second vehicle are similar by determining that they are within 50 meters, or which a preselected range)
determining that a heading direction of the first vehicle is similar to a heading direction of the second vehicle, (see at least [0022], wherein it is determined if the heading direction sequence of the first vehicle and the second vehicle are similar)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Liu, Kelkar, and Silver with Dong’s technique of determining that a location and heading direction of the first vehicle and second vehicle are similar. It would have been obvious to modify because doing so allows for vehicles to avoid sensor errors in detecting road or traffic conditions, as recognized by Dong (see at least [0002]-[0003]).

Claims 7-8 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Kelkar, Silver, and Dong as applied to claims above, and further in view of US 20190164363 A1, filed 06/06/2018, hereinafter "Javid".

Regarding Claim 7, Liu, Kelkar, Silver, and Dong in combination disclose all of the limitations of Claim 6 as discussed above, and Liu remains silent on:
wherein the manner in which the environmental condition affects the movement of the second vehicle includes causing at least an acceleration of the second vehicle that is a lateral acceleration or a longitudinal acceleration.
Javid teaches:
wherein the manner in which the environmental condition affects the movement of the second vehicle includes causing at least an acceleration of the second vehicle that is a lateral acceleration or a longitudinal acceleration. (see at least [0064], wherein an environmental condition causes a SAT to heading change, and see at least [0059]-[0062], wherein the SAT is calculated using lateral acceleration of the vehicle, therefore, the environmental condition is detected based on the lateral acceleration of the vehicle it causes)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Liu, Kelkar, Silver, and Dong with Javid’s technique of determining a lateral acceleration on the first vehicle caused by an environmental condition. It would have been obvious to modify because doing so allows for mitigation of the effects of environmental conditions on sensor readings, as recognized by Javid (see at least [0027]).

Regarding Claim 8, Liu, Kelkar, Silver, Dong, and Javid in combination disclose all of the limitations of Claim 7 as discussed above, and Liu remains silent on:
wherein the environmental condition comprises wind.
Javid teaches:
wherein the environmental condition comprises wind. (see at least [0064], wherein a wind condition causes a SAT to heading change)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the method of Liu, Kelkar, Silver, and Dong with Javid’s technique of accounting for wind conditions. It would have been obvious to modify because doing so allows for mitigation of the effects of environmental conditions on sensor readings, as recognized by Javid (see at least [0027]).
Regarding Claim 17, Liu, Kelkar, Silver, and Dong in combination disclose all of the limitations of Claim 16 as discussed above, and Liu remains silent on:
wherein the manner in which the environmental condition affects the movement of the second vehicle includes causing at least an acceleration of the second vehicle that is a lateral acceleration or a longitudinal acceleration.
Javid teaches:
wherein the manner in which the environmental condition affects the movement of the second vehicle includes causing at least an acceleration of the second vehicle that is a lateral acceleration or a longitudinal acceleration. (see at least [0064], wherein an environmental condition causes a SAT to heading change, and see at least [0059]-[0062], wherein the SAT is calculated using lateral acceleration of the vehicle, therefore, the environmental condition is detected based on the lateral acceleration of the vehicle it causes)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Liu, Kelkar, Silver, and Dong with Javid’s technique of determining a lateral acceleration on the first vehicle caused by an environmental condition. It would have been obvious to modify because doing so allows for mitigation of the effects of environmental conditions on sensor readings, as recognized by Javid (see at least [0027]).

Regarding Claim 18, Liu, Kelkar, Silver, Dong, and Javid in combination disclose all of the limitations of Claim 17 as discussed above, and Liu remains silent on:
wherein the environmental condition comprises wind.
Javid teaches:
wherein the environmental condition comprises wind. (see at least [0064], wherein a wind condition causes a SAT to heading change)
One having ordinary skill in the art, before the effective filing date of the claimed invention, would have found it obvious to further modify the system of Liu, Kelkar, Silver, and Dong with Javid’s technique of accounting for wind conditions. It would have been obvious to modify because doing so allows for mitigation of the effects of environmental conditions on sensor readings, as recognized by Javid (see at least [0027]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Selena M. Jin whose telephone number is (408)918-7588. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M.J./Examiner, Art Unit 3667                                                                                                                                                                                                        
/RACHID BENDIDI/Primary Examiner, Art Unit 3667